Case: 20-10835     Document: 00515946524         Page: 1     Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10835                          July 21, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chad Dewayne Mosley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-363-5


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Chad Dewayne Mosley pleaded guilty to conspiring to possess with
   the intent to distribute a controlled substance and was sentenced to 230
   months of imprisonment and a four-year term of supervised release. He
   contends that the district court abused its discretion by including various


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10835      Document: 00515946524           Page: 2    Date Filed: 07/21/2021




                                     No. 20-10835


   conditions of supervised release in the written judgment that it failed to orally
   pronounce at sentencing and seeks remand to permit the district court to
   reform the written judgment to the oral pronouncement.
          Conditions of supervised release are part of a defendant’s sentence
   and must be pronounced unless their imposition is required by 18 U.S.C.
   § 3583(d). United States v. Diggles, 957 F.3d 551, 559 (5th Cir. 2020), cert.
   denied 141 S. Ct. 825 (2020). A district court may satisfy the pronouncement
   requirement through reference to a document setting forth proposed
   supervised release conditions. See Diggles, 957 F.3d at 560-63.
          At sentencing, the district court adopted the standard conditions
   recommended by U.S.S.G. § 5D1.3(c). In addition, Mosley signed an order
   which set forth additional terms of supervised release and referred to the
   standard conditions recommended by the U.S. Sentencing Commission.
   The written judgment in this case included, relevant here, 16 conditions
   under the heading “Standard Conditions of Supervision.” As they are not
   mandatory, pronouncement was required. Eleven of those conditions mirror
   the standard conditions recommended by § 5D1.3(c).              However, five
   conditions numbered 3, 5, 7, 10, and 11 in the judgment differ from the
   standard conditions recommended by § 5D1.3(c) of the applicable version of
   the Guidelines, which the Government concedes. The inclusion of these
   conditions in the written judgment creates a conflict with the oral
   pronouncement. See United States v. Vega, 332 F.3d 849, 852-53 (5th Cir.
   2003). The remedy is to vacate the judgment in part and remand for excision
   of the conflicting conditions. See, e.g., United States v. Mudd, 685 F.3d 473,
   480 (5th Cir. 2012).
          Therefore, the judgment of the district court is AFFIRMED in part
   and VACATED in part and REMANDED for amendment of the written
   judgment to conform with the oral pronouncement of sentence.




                                          2